Judgment, Supreme Court, Bronx County (Antonio Brandveen, J.), rendered April 26, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate prison term of 4-Vz to 9 years, unanimously affirmed.
During a "buy and bust” operation, an undercover police officer bought two vials of crack from defendant with prerecorded money. Minutes after the sale, the officer returned to his car and radioed a description of defendant to his back-up team, after which defendant was arrested. The pre-recorded buy money was recovered from defendant.
While defendant claims that his guilt was not proven beyond a reasonable doubt, and that he merely witnessed a drug transaction between other individuals, the jury obviously credited the officers’ testimony. Reviewing the evidence in a light most favorable to the People, and considering that the jury’s determination of credibility is entitled to great deference by this Court (People v Patterson, 155 AD2d 363), it is clear that the jury’s determination should not be disturbed on appeal. *364Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Smith, JJ.